Exhibit 10.1

 

CAMPING WORLD HOLDINGS, INC.

NON-EMPLOYEE DIRECTOR COMPENSATION POLICY

(as amended effective as of April 1, 2019)

Non-employee members of the board of directors (the “Board”) of Camping World
Holdings, Inc. (the “Company”) shall be eligible to receive cash and equity
compensation as set forth in this Non-Employee Director Compensation Policy (as
amended from time to time, this “Policy”), which was adopted effective as of
October 6, 2016, and is hereby amended effective as of April 1, 2019.  The cash
and equity compensation described in this Policy shall be paid or be made, as
applicable, automatically and without further action of the Board, to each
member of the Board who is not an employee of the Company or any parent or
subsidiary of the Company (each, a “Non-Employee Director”), who may be eligible
to receive such cash or equity compensation, unless such Non-Employee Director
declines the receipt of such cash or equity compensation by written notice to
the Company.  This Policy shall remain in effect until it is revised or
rescinded by further action of the Board. This Policy may be amended, modified
or terminated by the Board at any time in its sole discretion.  The terms and
conditions of this Policy shall supersede any prior cash and/or equity
compensation arrangements for service as a member of the Board between the
Company and any of its Non-Employee Directors and between any subsidiary of the
Company and any of its non-employee directors.  No Non-Employee Director shall
have any rights hereunder, except with respect to restricted stock units granted
pursuant to this Policy. 

1.          Cash Compensation.

(a)         Annual Retainers.  Each Non-Employee Director shall receive an
annual retainer of $80,000 for service on the Board. 

(b)         Additional Annual Retainers.  In addition, a Non-Employee Director
shall receive the following annual retainers:

(i)          (ii)        Audit Committee.   A Non-Employee Director serving as
Chairperson of the Audit Committee shall receive an additional annual retainer
of $25,000 for such service.  A Non-Employee Director serving as a member of the
Audit Committee (other than the Chairperson) shall receive an additional annual
retainer of $12,500 for such service.

(iii)       Compensation Committee.  A Non-Employee Director serving as
Chairperson of the Compensation Committee shall receive an additional annual
retainer of $15,000 for such service.  A Non-Employee Director serving as a
member of the Compensation Committee (other than the Chairperson) shall receive
an additional annual retainer of $7,500 for such service.

(vi)        Nominating and Corporate Governance Committee.   A Non-Employee
Director serving as Chairperson of the Nominating and Corporate Governance
Committee shall receive an additional annual retainer of $12,500 for such
service.  A Non-Employee Director serving as a member of the Nominating and
Corporate Governance Committee (other than the Chairperson) shall receive an
additional annual retainer of $5,000 for such service.

(c)         Payment of Retainers.  The annual retainers described in Sections
1(a) and 1(b) shall be earned on a quarterly basis based on a calendar quarter
and shall be paid by the Company in arrears not later than the fifteenth day
following the end of each calendar quarter.  In the event a Non-Employee
Director does not serve as a Non-Employee Director, or in the applicable
positions described in Section





1

--------------------------------------------------------------------------------

 



1(b), for an entire calendar quarter, such Non-Employee Director shall receive a
prorated portion of the retainer(s) otherwise payable to such
Non-Employee Director for such calendar quarter pursuant to Section 1(b), with
such prorated portion determined by multiplying such otherwise payable
retainer(s) by a fraction, the numerator of which is the number of days during
which the Non-Employee Director serves as a Non-Employee Director or in the
applicable positions described in Section 1(b) during the applicable calendar
quarter and the denominator of which is the number of days in the applicable
calendar quarter.

2.          Equity Compensation.  Effective as of May 15, 2019,
Non-Employee Directors shall be granted the equity awards described below.  The
awards described below shall be granted under and shall be subject to the terms
and provisions of the Company’s 2016 Incentive Award Plan or any other
applicable Company equity incentive plan then-maintained by the Company (such
plan, as may be amended from time to time, the “Equity Plan”) and shall be
granted subject to the execution and delivery of award agreements, including
attached exhibits, in substantially the forms previously approved by the Board.
 All applicable terms of the Equity Plan apply to this Policy as if fully set
forth herein, and all equity grants hereunder are subject in all respects to the
terms of the Equity Plan.

(a)         Annual RSU Awards.  Each Non-Employee Director who (i) serves on the
Board as of the date of any annual meeting of the Company’s stockholders (an
“Annual Meeting”) on or after May 15, 2019 and (ii) will continue to serve as a
Non-Employee Director immediately following such Annual Meeting shall be
automatically granted, on the date of such Annual Meeting, restricted stock
units that have an aggregate fair value on the date of grant of $130,000 (as
determined in accordance with FASB Accounting Codification Topic 718 (“ASC 718”)
and subject to adjustment as provided in the Equity Plan (the “Annual Awards”)).

(b)         Initial Awards.  Except as otherwise determined by the Board, each
Non-Employee Director who is initially elected or appointed to the Board after
May 15, 2019 on any date other than the date of an Annual Meeting shall be
automatically granted, on the date of such Non-Employee Director’s initial
election or appointment (such Non-Employee Director’s “Start Date”), restricted
stock units that have an aggregate fair value on such Non-Employee Director’s
Start Date equal to the product of (i) $130,000 (as determined in accordance
with ASC 718) and (ii) a fraction, the numerator of which is (x) 365 minus (y)
the number of days in the period beginning on the date of the Annual Meeting
immediately preceding such Non-Employee Director’s Start Date and ending on such
Non-Employee Director’s Start Date and the denominator of which is 365 (with the
number of units or shares of Common Stock underlying each such award subject to
adjustment as provided in the Equity Plan in each case).  The awards described
in this Section 2(b) shall be referred to as “Initial Awards.”  For the
avoidance of doubt, no Non-Employee Director shall be granted more than one
Initial Award.

(c)         Termination of Employment of Employee Directors.  Members of the
Board who are employees of the Company or any parent or subsidiary of the
Company who subsequently terminate their employment with the Company and any
parent or subsidiary of the Company and remain on the Board will not receive an
Initial Award pursuant to Section 2(b) above, but to the extent that they are
otherwise eligible, will be eligible to receive, after termination from service
with the Company and any parent or subsidiary of the Company, Annual Awards as
described in Section 2(a) above.

(d)         Vesting of Awards Granted to Non-Employee Directors.  Each Initial
Award and Annual Award (collectively, the “Awards”) shall vest on the first
anniversary of the date of grant, subject in each case to the
Non-Employee Director continuing in service through such vesting date.  All of a
Non-Employee Director’s Awards shall vest in full on the date such Non-Employee
Director’s service is terminated due to a failure to be reelected, to the extent
outstanding on the last date of such Non-Employee Director’s service on the
Board. All of a Non-Employee Director’s Awards shall vest in full immediately





2

--------------------------------------------------------------------------------

 



prior to the occurrence of a Change in Control (as defined in the Equity Plan),
to the extent outstanding at such time.

* * * * *

3

--------------------------------------------------------------------------------